Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s amendment and argument filed on 07/19/2021, therefore, the previous office are withdrawn.  For particular, the Applicant’s argument the 35 U.S.C 101 are persuasive, therefore the previous 35 U.S.C 101 had been withdrawn.  Further, the Applicant’s argument that the reference fails to teach “operation name” much less the claimed “operation name indicating a logic to be applied upon the one or more pre-stored variable name”.  Further, the Examiner agrees the reference does not disclose detail “determining a query template based on a relationship represented by a third phrase connecting the first key phrase and the second key phrase in the natural language question”.  Therefore, the claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 11, 2021